The parties are owners of adjoining properties, on each of which is a dwelling with a garage in the rear. Between the houses is a paved driveway, approximately 13 feet 4 inches at its widest and 12 feet 8 inches at its narrowest, the property line running in the middle. In our opinion, the evidence was insufficient to establish adverse user by plaintiffs and their predecessors in title for 15 years or more (Jacobs v. Lewicki, 12 A D 2d 625, affd. 10 N Y 2d 778; Kopp v. Niemetz, 11 A D 2d 739). Nolan, P. J,, Ughetta, Christ, Pette and Brennan, JJ,, concur.